number release date id office uilc cca_2010072214512650 ---------------- from --------------- sent thursday date pm to ------------------ cc ------------------------------------------- subject issue pending cam as you know we received a request for advance consent from taxpayer to make a protective change in its method_of_accounting cam for certain obligations for the year tax_year for the reasons stated below we will not process taxpayer's request ------- if you have any questions please contact me at ------------ background taxpayer and the director disagree as to whether for the year taxable_year taxpayer requested consent to change its method_of_accounting for certain obligations from method a to method b under the automatic method change procedures taxpayer began using method b for the obligations in year and continued to use method b for the obligations in succeeding taxable years however for the year taxable_year taxpayer is requesting permission to change its method_of_accounting to continue using method b for the obligations issue can the service grant taxpayer’s request to change its method_of_accounting in year analysis revproc_97_27 1997_1_cb_680 as modified by revproc_2002_19 2002_1_cb_696 only applies to a taxpayer that is requesting permission to change its method_of_accounting sec dollar_figure of revproc_97_27 in this case taxpayer has been using method b since year and therefore is considered to have adopted method b by virtue of having used it on two consecutive tax returns sec_2 of revproc_2002_18 2002_1_cb_678 therefore taxpayer’s request does not involve a change because taxpayer wishes to continue using method b taxpayer argues that its current method_of_accounting is method a because that is the method the director argues taxpayer should be using however a service-imposed change is not considered final and therefore a taxpayer is not treated as using the service-imposed method by virtue of the director’s position on audit see section of revproc_2002_18 accordingly taxpayer is outside the scope of revproc_97_27 conclusion taxpayer’s year application to change its method_of_accounting for certain obligations is outside the scope of revproc_97_27 and therefore will be returned to taxpayer
